Citation Nr: 1438350	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).

In his January 2008 substantive appeal, the Veteran requested a videoconference hearing at a local VA office before a Member of the Board.  He was scheduled for a hearing for July 2013, but he did not report for this hearing.  He has neither requested a new hearing nor shown good cause for his failure to report to the prior hearing.  Therefore, his Board hearing request is deemed withdrawn.

This claim was previously before the Board in August 2013 and December 2013 at which times the appeal was remanded to the AOJ for further development.  Notably, the Board recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not manifest an acquired psychiatric disorder, to include PTSD, which had its onset in service or is due to an in-service event.

2.  The Veteran's anti-social personality disorder is not considered a disability for VA purposes.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The Veteran filed his service connection claim on appeal in August 2005.  In a September 2005 letter, sent prior to the September 2006 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter included a PTSD stressor questionnaire for the Veteran to complete and return to the AOJ. 

Notably, the September 2005 AOJ letter did not advise the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  However, as the service connection claim remains denied, this notice deficiency does not result in any prejudicial harm to the Veteran as these downstream issues from a service connection award are not implicated.  

Relevant to the duty to assist, all of the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA clinic records have been obtained and considered.  Additionally, the record contains medical documents which supported the Veteran's award of disability benefits with the Social Security Administration (SSA) prior to the start of this appeal.  SSA provided additional documents in March 2014.  The record does not disclose the existence of any available records which are necessary to decide this case.

The Veteran has been afforded several VA examinations in connection with this appeal.  The most recent VA examination report, dated in June 2014, concluded that the Veteran did not meet the criteria for any current Axis I diagnosis.  As described more fully below, the examiner supported that conclusion by an exceptionally well-explained rationale which, notably, was influenced by the Veteran's lack of cooperation in engaging in psychiatric testing.  The examiner described the Veteran's lack of cooperation, due to a claimed inability to read testing questions, to be unpersuasive due to his demonstrated ability to read the instructions for testing.  It was also noted that the Veteran refused an offer for accommodative testing techniques with larger text lettering.

The only potential deficiency of this examination report involves the VA examiner's failure to address a diagnosis of organic brain syndrome.  However, the Veteran has never claimed a head injury in service and the record undisputedly reflects that the Veteran's organic brain syndrome diagnosis results from a head injury incurred many years after service.  On the facts of this particular case, it would be a waste of VA resources to return this examination report to specifically discuss this diagnosis as there is no credible evidence of a possible association between organic brain syndrome and service.

Overall, the Board finds that the June 2014 VA examiner opinion reflects consideration of all of the pertinent evidence of record, to include the statements of the Veteran documented over many years since service separation, and provides a complete rationale which relied on and cited to the records reviewed.  Moreover, this examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examination and opinion regarding the issue decided herein has been met. 

Finally, the Board finds there has been substantial compliance with its prior remand directives.  The AOJ has associated all outstanding VA clinic records with the record, provided the Veteran VCAA notice, obtained available SSA records and obtained an adequate VA examination.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Overall, the Board finds that the evidence of record is sufficient to decide this claim, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  Applicable law

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  He appears to report the onset of chronic psychiatric symptoms in service which he attributes to traumatic events, such as a near death injury from helicopter blades during a military exercise, causing disfiguration of another man's face, and being shot at while in the Korean demilitarized zone (DMZ) without being provided any means of self-protection.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as psychosis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

Service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, service connection may be granted for disease or injury superimposed on a congenital condition.  VAOPGCPREC 82-90 (July 18, 1990).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

Effective October 29, 2008, VA revised it regulations regarding stressor verification when the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service.  In this circumstance, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  73 Fed. Reg. 64208 (Oct. 29, 2008) (codified at 38 C.F.R. § 3.304(f)(1).

The Board observes that there is no evidence or argument that the Veteran was diagnosed with PTSD during active military service.  Thus, these revised criteria do not apply.

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors (except as provided in matters involving exposure to fear of hostile military or terrorist activity which is addressed below).  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his/her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

However, the fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Service connection for PTSD may also be based on a stressor involving personal assault or trauma of a sexual nature.  38 C.F.R. § 3.304(f)(5).  There is no evidence or argument that the Veteran was subject to personal assault or trauma of a sexual nature during active military service - although the Veteran reportedly assaulted an individual.  Thus, these criteria do not apply.

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  Under these revisions, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. 

Finally, the record reflects potential diagnoses of substance abuse disorders.  The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that primary abuse alcohol disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id.

The Allen Court further held that section 1110 allows for alcohol abuse disability under one circumstance, when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id. 1377-78.  In other words, the Allen Court determined that the language of section 1110 reflected a Congressional intent that the cause of the alcohol-related disability determined whether the alcohol-related disability may be compensated under the statute, and that there were two mutually exclusive categories of causation: Either the alcohol-related disability is due to voluntary abuse of alcohol and therefore noncompensable or it is due to a service-connected condition in which case the alcohol abuse is involuntary and the disability is compensable.  Id, at 1376-77.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.



III.  Analysis

The Veteran filed his service connection claim for PTSD in August 2005.  He has reported multiple stressors productive of PTSD.  For example, he reports that, while serving in Korea, he almost had his head cut off by helicopter blades during a military exercise.  See PTSD Questionnaire received September 2005.  He describes disfiguring a man's face.  Id.  He reports performing training exercises in Korea wherein he often fired his machine gun at barrels, and being shot at by Koreans in the DMZ while not being provided ammunition to return fire.  See VA PTSD examination in September 2005.

The Veteran served on active duty from February 1972 to April 1974.  He had overseas service in Korea from November 1972 to May 1973, initially assigned as a light infantryman, wherein he was given an unsatisfactory rating.  He did not serve in Vietnam.

In pertinent part, SPRs reflect that the Veteran had multiple disciplinary infractions which included being absent without leave, larceny, showing disrespect towards an officer, disobeying a lawful order, arguing with dining room personnel, failing to shave, failing to get up on time, failing to follow instructions, communicating a threat, engaging in loud and boisterous conduct, refusing to obey an order, refusing to comply with instructions, failing to prepare for inspection, chewing gum in formation, and engaging in horseplay in formation.  He received four article 15s and two court-martials.  He was assigned to a retraining brigade on two occasions.  One counseling record described the Veteran as demonstrating strange behavior such as clutching his fists, raising his voice and becoming excited over small problems.  

After an unsuccessful attempt at retraining in 1974, the Veteran underwent Board proceedings for a military discharge.  A March 4, 1974 Mental Status Evaluation found the Veteran to exhibit normal behavior.  He was fully oriented and alert with a level mood and clear thinking process.  He had normal thought content and good memory.  He was deemed to have no significant mental illness.

At his Board discharge proceeding, the Veteran described growing up in a reasonably chaotic family and being kicked out of the 11th grade due to misconduct.  A social worker described the Veteran as an extremely angry young man who felt discriminated against due to his beard and prior retraining attempts.  It was noted that it appeared that the Veteran's anger and ability to irritate people had severely limited his military functioning.

On his March 1974 Chapter 13 separation examination, the Veteran endorsed a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The examiner diagnosed a situational disorder.

In April 1974, the Board proceedings determined that the Veteran would be eliminated from the service for unfitness and issued an Undesirable Discharge Certificate.

Post-service, the record does not reflect the Veteran's treatment for psychiatric symptoms within the first post-service year.  Rather, the record first reflects symptoms of stuttered speech and ataxia following a head injury in January 1996, which resulted in a diagnosis of organic brain syndrome.  Following this injury, he was described as a poor historian with episodes of confusion and decreased memory.  A functional capacity assessment noted disorientation, disturbance of thought and perception, and a loss of at least 15 I.Q. points.  

The Veteran's subsequent records noted that he had a history of alcohol, marijuana and cocaine abuse with incarcerations due to drug possession and theft.  His psychiatric diagnoses include major depressive disorder (MDD) with psychotic features, depression, cognitive decline secondary to cardiovascular accident, anxiety disorder not otherwise specified (NOS), impulse control disorder, malingering and PTSD.

The issue before the Board at this time is whether the Veteran currently manifests an acquired psychiatric disorder which either first manifested in service or is causally related to an event in-service, to include whether he manifests PTSD as a result of a corroborated in-service stressor.  The record contains significantly divergent opinions as to the Veteran's actual diagnoses, and whether any of these diagnoses are due to in-service events.

As a general matter, in cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and STRs, but also correspondence, raw medical data, financial information, AOJ rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403 -04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows: 

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

In this case, the Board's ability to obtain an adequate expert opinion on this issue has been frustrated by the Veteran's cognitive impairments and his inability to provide a reliable history.  Clinicians in the VA setting have diagnosed the Veteran with PTSD presumably due to in-service events.  These assessments, however, are entirely based a description of symptoms and events provided by the Veteran which are not reliable.  

For example, VA clinician Dr. R.N. has offered diagnoses of PTSD and recurrent major depressive disorder which are based, in part, on the Veteran's report of the onset of depression "after he returned back from Vietnam," that he had been exposed to "combat," and that he experienced flashbacks and nightmares of these events.  See. e.g., VA clinic record dated August 21, 2012.  However, the Veterans' SPRs clearly document that he never served in Vietnam.

Similarly, Dr. N.H. has offered a diagnosis of PTSD noting that "pt was in Korean war, pt has nightmares about it."  See VA clinic record dated September 26, 2013.  The Veteran, however, did not serve during the time period of the Korean Conflict, see 38 C.F.R. § 3.2, and the VA clinician does not otherwise specify the "war" events reported by the Veteran.

In addition to these discrepancies, the Board has concluded that the Veteran's overall description of events during and after service is inconsistent and unreliable.  For example, in pursuing the claim on appeal, the Veteran has reported to VA examiners that he functioned extremely well academically prior to service by graduating 10th in his high school class.  This statement is entirely inconsistent with his prior report, documented in his SPRs, that he did not finish the 11th grade due to his own misconduct.  

With respect to his claimed stressor of causing injury to another soldier in service, the Veteran has both reported that the weapon was loaded (VA examination dated August 2010) and unloaded (VA examination dated September 2005).  As to the reason underlying this attack, the Veteran has described engaging in some type of self-defense (VA examination dated August 2010) or, alternatively, as being angry from being tattled on for having a good time (VA examination dated May 2012).  Also, the Veteran's description of this event to the examiner in September 2005 appears to imply that no injury was involved in this incident which conflicts with his stressor allegation of inflicting a disfiguring injury.

In an effort to evaluate his current diagnoses, the Veteran told a VA examiner in June 2014 that he had not used cocaine in over 10 years which is not consistent with objective VA laboratory testing in 2007 and 2009 which reflected positive urine screens for cocaine.

In addition to these inconsistencies, the Veteran has admitted to a history of prior incidents involving larceny and theft.  These crimes involve dishonesty, which tends to further impeach the veracity of the Veteran's overall assertions.  See, e.g., Fed.R. Evid. 609(a) (allowing evidentiary use for any crime involving a dishonest act to impeach a witnesses character for truthfulness).

Here, the clinic-based diagnoses of record do not reflect a review of the Veteran's entire history (including the SPR entries regarding his pre-service and in-service misconduct history as well as his documented history of inconsistent statements regarding the onset and causes of his psychiatric problems) or identify with specificity the stressors which support a PTSD diagnosis.  These deficiencies, overall, significantly lower the probative value of the diagnoses and opinions offered in the clinic setting.  

In an effort to obtain opinion based on review of the entire record, the Veteran underwent VA PTSD examination in September 2005.  At that time, the Veteran described a difficult childhood but nonetheless claimed to have graduated "10 out of 150" people in high school.  At this point, the examiner correctly observed that the Veteran's SPRs included his report of being kicked out of the 11th grade due to misconduct.  The Veteran acknowledged having trouble fighting and stealing, to include going to jail, prior to service.  He began drinking alcohol and experimenting with cocaine and smoking cigarettes at about age 14.  With respect to being charged with pointing a loaded weapon at a sergeant in service, the Veteran insisted that the weapon had no bullets and he denied pointing the weapon at the sergeant.  He described his most frightening military experiences as performing training exercises in Korea wherein he often fired his machine gun at barrels, and being sent to the DMZ on alert with no ammunition.  He described the Koreans as shooting at them from a couple hundred yards away. 

The VA examiner stated that the Veteran endorsed some, but not all, of the PTSD symptoms.  The presence of Criteria A was deemed doubtful as the Veteran was not in combat, and it was assumed that he would have been given live bullets if he had been in a true combat environment.  He endorsed avoidance behavior such as re-experiencing with substance use to numb his feelings, but he endorsed no other avoidance behavior.  It was noted that the Veteran's history indicated problems with sleep, anger and hypervigilance, but these symptoms could also be attributed to his history other than in the military.  The examiner opined that the Veteran's military experiences were not the sole cause of his clinically significant problems, and that his adjustment problems which began in childhood were similar to those he experienced now.  Following mental status examination, the VA examiner offered an Axis I diagnosis of cocaine and alcohol dependence in remission, and an Axis II designation of features of anti-social personality disorder.  The VA examiner summarized the findings as follows:

SUMMARY:  [The Veteran] is given a GAF of 50 because his drug use has contributed to anti-social behavior including job and relationship instability.  These problems began in his youth and have continued to the present time.

He did not see combat and the claimed stressor of being shot at by live ammunition on the training exercise is not certain.  In addition he did not endorse all the criteria necessary for a diagnosis of PTSD.  The A Criterion is in doubt and he endorsed only 1 of the C criteria.

The Veteran underwent additional VA PTSD examination in August 2010.  At this time, the Veteran claimed PTSD stressors of nearly having his head cut off by helicopter blades when ejecting from his seat, being shot at while stationed in the DMZ without being assigned ammunition, and then being placed in prison due to his refusal to return to the DMZ.  He then attributed his imprisonment to an incident where he pointed a loaded gun at his sergeant and that he almost killed the sergeant with the bayonet end of his gun.  With respect to this latter event, the Veteran had no residual bad feelings but rather felt proud of his response to defend himself.

With respect to the sufficiency of the claimed stressor, the VA examiner commented as follows:

Again consistent with the previous evaluator, the veteran's report of traumatic event related to his military experiences are doubtful in nature.  Regardless, the event of damaging another person's face was an act of aggression on his own part and not reflective of a PTSD stressor.  Indeed he didn't report feelings of distress or horror after the events and instead stated he felt proud of it.  Therefore, it continues to not be clear that criterion A would be met.  Regardless, the veteran doesn't present with other symptoms that would be consistent with a diagnosis of PTSD with the exception of nightmares.  The veteran's other symptoms of difficulties with getting along with others[,] impairments with relationships and problems with irritability and anger appear to be part of a pattern that is more longstanding reflective in his diagnosis of an antisocial personality disorder and impulse control disorder and not related to PTSD.

Following mental status examination, the examiner offered Axis I diagnoses of alcohol dependence in early remission, cocaine dependence in full remission and impulse control disorder.  The examiner also offered an Axis II designation of anti-social personality disorder.  The VA examiner reiterated the analysis of PTSD stressors as above, and also provided the following explanation regarding the diagnosis of impulse control disorder:

The veteran was given a diagnosis of impulse control disorder due to his long history of difficulty with managing his anger and aggression as has been indicated in his medical records.  In addition, he was diagnosed with anti-social personality disorder which has also been reflected in his medical records for his longstanding history of disregard for the rights of others, lack of remorse, difficulties getting along with people and other interpersonal difficulties.

The Veteran underwent another VA PTSD examination in May 2012.  This examiner offered Axis I diagnoses of alcohol dependence and cocaine dependence, both in sustained in full remission, as well as an Axis II designation of anti-social personality disorder.  It was noted that anti-social personality disorder involves a pervasive pattern of disregard for, and violation of, the rights of others that begins in early adolescence and continues into adulthood.  Anti-social traits sometimes overlapped with substance dependence-related issues.  On interview, the Veteran admitted to beating up a lot of "folks" in the military but he could not remember any court-martial charges.  He related that the assault on a fellow soldier in service was due to the soldier tattling on him for having a good time downtown.  The Veteran's account of his worse military experience involved being locked up in isolation for 37 days.  This examiner agreed with the prior examiner's opinion that the Veteran did not meet the criteria for a PTSD diagnosis as his report of trauma was uncertain and inconsistent.

Thereafter, an October 2013 VA examination report reflected opinion that the Veteran did not demonstrate any Axis I psychiatric disorder.

The Veteran underwent a last VA examination in June 2014.  This examiner found that the Veteran demonstrated an anti-social personality disorder, but did not manifest any acquired psychiatric disorder to include traumatic brain injury.  The examiner indicated that he was unable to administer a comprehensive test of personality due to the Veteran's report of being unable to see well enough without his glasses.  However, the examiner noted that the Veteran was able to accurately read aloud all instructions for the performance validity measure on the computer screen, and that he declined to complete testing after larger print accommodations were offered.

The VA examiner then reported that the Veteran's self-report was internally inconsistent, externally inconsistent with prior examination reports and military records, and "included evasive responses in which the Veteran declined to elaborate when queried."   As examples, when queried about how his experiences may have impacted him, the Veteran stated that he preferred not to talk about his military experiences.  He made vague statements that his military career was "tarnished by others' motivations" but he declined to elaborate further.  The examiner noted that the Veteran's SPRs noted a pattern misconduct.  When asked about his educational background, the Veteran described himself as "incredibly smart" having graduated 10/158 in his high school class which was inconsistent with a prior examiner's comment that SPRs noted he was expelled in the 11th grade.  The Veteran further stated that he last used cocaine more than 10 years previous, which was inconsistent with screening positive for cocaine use at VA on October 3, 2007 and May 18, 2009.

The examiner then noted that, when queried about his current subjective mental health concerns, the Veteran's sole concern involved his belief that VA should allow him to manage his own benefit money.  He complained of mismanagement of funds by his current fiduciary, and asserted "it's my money, if I wanna mess it up it's no one's business but mine."  He declined to discuss other concerns other than regaining control over his money.  

The VA examiner concluded, upon review of the claims folder contents and the Veteran's spontaneous self-statements, that the examination results were consistent with, and lended further support, to the prior diagnosis of antisocial personality disorder.  The examiner described antisocial personality disorder as an enduring pattern of inner experience and behavior that deviated markedly from the expectations of the Veteran's culture, and was manifested in the Veteran's cognition, affectivity, interpersonal functioning, and impulse control.  It was further noted that the enduring pattern was inflexible and pervasive across a broad range of personal and social situations, and centered on violation and disregard for the rights of others.  The Veteran was said to exhibit this pattern in the following ways:

1.  The Veteran generally fails to conform to social norms with respect to lawful behaviors as indicated by repeatedly performing acts that are grounds for arrest.
- He has a long history of conduct and legal difficulties for which corroborating documentation supports onset during adolescence, a conduct related military discharge, and documentation of arrests following military service for theft and drug possession.  This includes an arrest for theft as recently as three months preceding this exam.
2. The Veteran demonstrated irritability and aggressiveness, as indicated by repeated physical fights or assaults;
- The Veteran has a lifelong history of fighting and assaulting others including seven article 15s for assault during the military.  He also recounted a history of domestic violence during today's exam and stated that he needs to "control his wife" and "put his family right" whenever he disagrees with their behavior.  The report by Dr. [B] dated May 29, 2012 also details the Veteran having beaten a fellow soldier to the point that plastic surgery was required.  Dr. [B] recorded the Veteran as having stated the following reason for the assault: "'he [the soldier] 'told on me for going downtown to have a good time.'"
3.  The Veteran also has a pattern of lying and deceitfulness for personal profit along with a persistent failure to sustain consistent work behavior or honor financial obligations.
- This is evidenced by the Veteran's statement to Dr. [B] dated May 29, 2012 at which time the following was recorded: "When asked why unemployed going back to 1996, he stated he had been "somewhat" able to work, but was 'seeking my benefits.'"  The same report also details the Veteran's consistent pattern of failure to pay rent even in situations in which his housing was subsidized.
4.  The Veteran also demonstrates a consistent lack of remorse, as indicated by being indifferent to or rationalizing having hurt, mistreated, or stolen from another;
- The Veteran discussed his history of theft convictions and with regard to each offered a rationalization about how others planted evidence on him, falsely accused him of an act, or misidentified him.  The Veteran began using profanity as he discussed his most recent arrest during which he was accused of stealing beer from a gas station.
- The Veteran stated he "lost control of my first wife" and said that she would no longer listen to him.  He stated that in general he believes his wife should be under his control.  The Veteran stated that his wife wants to "run the house" and that in his view he is the man of the house.  The Veteran discussed the Bible and said that he has all the authority in his house and that he needs to "keep his family straight whenever they're out of line."  When queried by what means he believes he should "keep them straight" the Veteran declined to answer but instead audibly ground his teeth.  He stated he "doesn't take it" from his wife when she gets mad at him.
- The Veteran's rationale for beating a fellow soldier to the point where plastic surgery was required includes no remorse, responsibility, and describes a behavioral reaction that is markedly disproportionate to the offense the Veteran perceived.  It is also noteworthy that the Veteran has not sought nor received any inpatient or outpatient mental health treatment since his last compensation and pension examination.

The VA examiner then provided the following diagnosis and explanation for this conclusion:

Diagnosis: Antisocial Personality Disorder

Opinion #1:  The Veteran's diagnosis of antisocial personality disorder clearly and unmistakably existed prior to military service and was clearly and unmistakably NOT (0%) aggravated beyond its natural course by any identifiable in-service injury or event.

Rationale #1: Antisocial Personality Disorder is, by definition, a fixed pattern of behavior, impulsivity, and inner experience involving disregard for and violation of the rights of others.  The Veteran meets this pattern for the reasons outlined above.  His history is consistent with the NATURAL course of this disorder.  Further, there is no evidence to suggest that the Veteran's Antisocial Personality Traits were aggravated beyond their NATURAL course by any identifiable in-service injury or event.  Indeed, the Veteran's history of assault and legal difficulties during and following military service remains consistent with the NATURAL course of Antisocial Personality Disorder and constitutes one of its defining criteria.

Opinion #2:  It is impossible to state beyond mere speculation whether or not the Veteran currently has a diagnosis of Cocaine Use Disorder and/or Alcohol Use Disorder.  (These diagnoses are the equivalent term for Cocaine Dependence and Alcohol Dependence both of which are from DSM-IV). 

Rationale #2: There are deficiencies in the record.  Specifically, the Veteran denies current substance use including alcohol and cocaine.  However, his report is unreliable for the reasons already noted above.  Further, his description of when he last used these substances is inconsistent with his medical documentation.  He stated today that he last use both of these substances more than 10 years prior to today's examination.  However, his Substance Dependence Treatment Records through the Houston [VA] demonstrate positive screening for cocaine use as outlined in section C.  His ongoing legal difficulties related to the charge of shoplifting beer within three months of this exam suggest that he may in fact be actively using alcohol or other substances at this time.  Thus, without objective data related to substance use such as results of blood testing, no substance related diagnosis can be ruled in or out from the evidence available for today's exam without resorting to mere speculation.

Opinion #3:  The evidence available for today's examination is not consistent with diagnoses of impulse control disorder; PTSD; depression; or anxiety disorder.

Rationale #3:  The medical evidence available for review in today's examination is consistent with a longstanding and chronic history of personality and character pathology.  It is therefore the Veteran's diagnosis of Antisocial Personality Disorder that best explains an integrated review of all evidence available for review in today's examination.  The Veteran's impulsivity is a symptom of his Antisocial Personality Disorder rather than an independent diagnosis of Impulse Control Disorder because of the enduring and pervasive quality of the Veteran's impulse difficulties which largely relate to violating the law and rights of other people.  Thus, this writer does NOT concur with the diagnosis of Impulse Control Disorder recorded by Dr. [P] in the previous C&P examination dated August 19, 2010 or in his outpatient VA medical records.

The opinions and conclusions offered by the treating professionals in this case were discounted because they materially rely on a layperson's (i.e., the veteran's) unsupported history as their premise and rationale for supporting their diagnoses of impulse control disorder, depression, PTSD, or anxiety.  Specifically, this includes the mental health related treatment notes at the Houston VAMC dated between January 4, 2000 and February 10, 2014 (a no-show note).

The basis of successful clinical care is a trusting relationship between provider and veteran.  Since an attempt by a treatment provider to assess the veteran's response style would probably diminish or destroy this trust, treatment providers rarely if ever do so.  In other words, the veteran's mental health treatment providers accept the veteran's self-reported symptom history and decline in functioning without any attempt to verify the veracity of those claims.

Although the Veteran has received treatment and had diagnoses recorded associated with a diagnosis of Major Depressive Disorder, PTSD, Impulse Control Disorder, and Anxiety Disorder - the receipt of treatment is not a diagnostic criterion for these disorders, nor is there evidence in the published empirical literature that a diagnosis of any of these disorders is at least as likely as not to be valid because one receives treatment associated with it.

Additionally, empirical research has shown that the diagnostic judgments of mental health treatment providers can be unreliable (see for example Hickling et al. 2002), and there is no evidence in the published empirical literature that the diagnostic judgments of mental health treatment providers become more valid with more exposure to a particular individual.  In other words, the fact that the Veteran has received treatment associated with diagnoses of Major Depressive Disorder, Impulse Control Disorder, PTSD, and Anxiety Disorder for a significant period of time does not, in itself, render the diagnoses valid nor does it render any observed conclusions about functioning valid.

The veteran's mental health treatment providers have based the veteran's level of functioning and the diagnostic symptoms on history or subjective report, without any objective evidence of functional impairment either socially, academically or occupationally.  In contrast, this current C&P examination utilized an assessment approach that is based on scientific evidence for its reliability and validity (i.e., use of performance validity testing), included a review of relevant corroborating documents such as the Veteran's military service and personnel records and c-file; and is consistent with published literature regarding conduct of these exams.

The only exception to the recorded diagnostic history is Antisocial Personality Disorder because the Veteran's inconsistent self-report with regard to corroborating data about his legal, academic, and work history; objective positive screening for drug use; and spontaneous statements during today's exam are consistent with the behavior expected from individuals who meet criteria for this diagnosis.

It is important to note that this writer also relied on external corroborating documentation from the Veteran's c-file and military records along with results of objective substance use screening to support the diagnosis of Antisocial personality disorder.  No such externally corroborating evidence exists to support diagnoses of Major Depressive Disorder, Impulse Control Disorder, PTSD, and Anxiety Disorder.

On review of the entire evidentiary record, the Board finds by a preponderance of the evidence that the Veteran does not manifest an acquired psychiatric disorder, to include PTSD, which had its onset in service or is due to an in-service event.  The Board further finds that the Veteran does manifest an anti-social personality disorder which is not considered a disability for VA purposes and, thus, not subject to service connection.

The most persuasive evidence in this case consists of the opinion of the June 2014 VA examiner who, upon review of the Veteran's STRs, SPRs and post-service treatment records, found that the Veteran has primarily manifested an anti-social personality disorder since adolescence which explains his social and industrial dysfunction throughout his lifetime.  This opinion was based upon an exhaustive review of the evidentiary record, as reflected in the body of the examination report and the "rationale" sections supporting each opinion provided.  

Notably, the VA examiner found the Veteran to be an unreliable historian.  This conclusion is based upon reference to specific pieces of evidence in the record such as inconsistent statements, objective laboratory results which contradict assertions made by the Veteran and a well-documented history of misconduct.  As discussed above, the Board has also reached the conclusion that the Veteran is not a credible historian and, thus, the VA examiner's finding is consistent with the factual findings made by the Board.

The VA examiner also specifically stated that he had discounted the opinions and conclusions reached by VA clinicians as they materially relied on the Veteran's assertions in arriving at the various diagnoses of impulse control disorder, depression, PTSD, and anxiety.  In arriving at this determination, the VA examiner explained that diagnoses provided in the clinical setting are not based on any attempts to verify allegations made by a claimant due to a need to nuture a trust relationship between the clinician and the patient.  The examiner also noted that being diagnosed with an acquired psychiatric disorder in the clinic setting does not, ipso facto, render the diagnosis valid.  On the other hand, the VA examiner explained that his diagnosis was based on the use of performance validity testing in light of corroborating documents such as the claims folder contents. 

As discussed above, the Board had requested medical opinions based upon claims folder review for nearly the same reasons that the June 2014 VA examiner discounted the probative value of the clinic diagnoses - the fact that the Veteran had demonstrated himself to be an unreliable historian.

The Board further observes that the VA examiners in September 2005, August 2010 and May 2012 unanimously concluded that the Veteran's reported PTSD stressors were inconsistent and doubtful, and that the Veteran did not meet the criteria for diagnosing PTSD.  The September 2005 examiner offered diagnoses of substance abuse and features of anti-social personality disorder while the August 2010 and May 2012 examiners diagnosed substance abuse and anti-social personality disorder.  

The Board notes that, even assuming a current diagnosis of substance abuse, an award of service connection on a direct basis would be precluded in this instance.  38 U.S.C.A. §§ 105, 1110.  Thus, the diagnostic difference between the May 2014 VA examiner and his predecessors is not material in this case.  

The Board further observes that the May 2014 VA examiner opined that Veteran's anti-social personality disorder had not increased in severity in service beyond the normal progress of the disorder.  Thus, there is no basis to award service connection on a theory of superimposed injury.

Here, the only evidence tending to support the Veteran's claim includes the VA clinic diagnoses which, for reasons discussed above, have been afforded little probative weight as these assessments are based solely on the Veteran's report of events and symptomatology which are not deemed credible.  In so holding, the Board is cognizant in the holding in McClain v. Nicholson, 21 Vet. App. 319 (2007) which discussed that the current disability requirement has been met if the disability existed at any time during the appeal period.  This case is distinguishable from McClain because in this case, the Board has found that the most probative evidence in this case - the June 2014 VA examiner's opinion - has found that the clinic diagnoses were not adequate and based on inaccurate factual premises, as discussed above.  See, e.g., Cohen, 10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a PTSD diagnosis).  Thus, unlike McClain, the Board finds that the Veteran has not manifested any acquired psychiatric diagnosis during the appeal.

The Board does acknowledge that the Veteran does appear to have a valid diagnosis of organic brain syndrome following a head injury in 1996.  However, there is no reasonable argument which can be presented to attribute this diagnosis to an in-service event.  Thus, the Board finds no factual or legal basis wherein service connection can be awarded for this diagnosis.

Otherwise, the Veteran has expressed his own personal belief and opinions.  The Veteran is competent to describe symptoms such as anger, depression, sleep impairment, etc.  However, the Veteran's own personal opinion as to whether those symptoms demonstrated the onset of an acquired psychiatric disorder in service, or whether certain events in service have caused his psychiatric disorder, is a matter requiring specialized training and expertise.  See Cohen, supra (establishing service connection for PTSD requires medical evidence diagnosing PTSD with medical evidence of a link between PTSD and the claimed in-service stressor).  Here, the opinion of the June 2014 VA examiner holds substantially greater probative value than the personal opinion of the Veteran. 

In sum, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


